Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 21st, 2022.  Claims 38-42, 44-57, and 66 are pending.  Claims 1-37, 43, and 58-65 are canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the platform and detector, as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The structural constitution of the platform for such accessing of both the heating elements and the detector is not clearly seen and also does not appear to be merely drawn to a base plate, wherein Applicant’s platform may be defined by a collective structuring given the upstanding and orthogonal nature of the device connections and components as seen in figure 8 (wherein the prior schematic-type drawings do not offer a particular showing to the platform for the claimed, operative embodiment sought).  Further, the platform and detector are not labeled in figure 8 and the prior, schematic-type drawings do not provide to show the totality of parts including the platform and detector arranged for the operative embodiments sought in independent claims 38 and 41.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1) An engagement element for connecting…as in cl. 45

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) A slot cutout in one or both of the front and rear thin layers, a slot cutout in the front, central, and rear thin layers, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-42, 44-57, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural arrangement of the sought device are indefinitely defined.  Presently, the relative arrangement of the sample container within the device for the sought operative embodiment is indefinitely defined.  Claim 38 merely lists the sample container as an item included in the device and not being located on the platform (as in item (b)), and the functional recitation with respect to the shuttling motor for moving the platform between positions in which the sample container resides is not sufficient for definitively placing the sample container at a place on the platform as such recitation is only drawn to functional capabilities of the motor.
The metes and bounds remain indefinitely defined as an exclusionary recitation does not provide to bound and define the placement(s) afforded to and excluded by the claims with respect to the relative placement of the sample container for the operative embodiment sought.



Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, The metes and bounds of the sought method are indefinitely defined herein.
While step (a) provides for placing a sample in the sample container of the device of claim 38, amended step (b) and the remaining portions of the claim rely on the structural elements of the platform and the various heaters and detector recited therein, wherein such structural elements are not positively provided.
Step (a) merely provides the sample container of device 38.  Herein, it appears that Applicant is missing a step(s) of providing the device in its entirety for the remaining structural elements that are relied upon in amended step (b).




Claims 45-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinitely defined in terms of setting forth the structural arrangement of the sought sample container.
Examiner notes that throughout the claims there are many conditional, process recitations to the effect of “when X element is applied to Y…” and include narrative discussions that lend the structure of the sought sample container indefinitely defined in its metes and bounds.  As the claims are drawn to a device, Applicant should set forth the physical, multi-layered structure of the device as they exist in the desired multi-layered arrangement.
For purposes of Examination, Examiner will interpret the claims as best understood with regard to a multi-layered sample container.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-42, 44, and 66 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ririe (US 2014/0038272), hereafter Ririe.
Ririe discloses thermal cycling systems and methods of use (abstract).  With regard to claim 38, Ririe disclose a platform constituted by subassembly 12 with bearings 34 and linear bearing 40, a sample container(s) 18, a detector 38 located on the platform, first and second heaters 25, 28 located on the platform in opposing orientations thereby creating a gap between the first and second heaters , third and fourth detectors 26, 27 located on the platform in opposing orientations thereby creating a gap between the third and fourth heaters, and a shuttling motor that physically moves (herein, functionally capable of as the claims are drawn to a device and do not actively require the processes to be carried out) the platform between positions in which the sample container resides (i) within the gap between the first and second heaters, (ii) within the gap between third and fourth heaters, and (iii) adjacent to the detector (stepper motors 29, 31, and 44 collectively constitute a shuttling motor for carrying out items i-iii) (pars. [0035-0039,0042,0046,0049,0059], figs. 5&6,for example).  With regard to claim 39, Ririe discloses a controller that directs the shuttling motor (as given by the processor which controls the actuators and stepper motors; pars. [0059,0064], for example).  Examiner further notes that if Applicant intends to impart positive patentable weight to the controller actively carrying out the process of directing the shuttling motor, Applicant should utilize “configured to” or “programmed to” language in lieu of the present “…that directs…” which provides a functional capability requirement alone (it is herein noted that Ririe discloses a processor which is configured and actively carrying out this directing of the shuttling motor).  With regard to claim 40, the detector is a fluorometer or image sensor (pars. [0035,0059], for example).  With regard to claim 41,  as best understood, Ririe discloses use of the above-discussed device of claim 38, comprising placing a sample in the sample container of the device, shuttling the platform between positions in which the sample container resides: (i) within the gap between first and second heaters, (ii) within the gap between third and fourth heaters, (iii) adjacent to the detector, according to a predetermined cycle, and wherein the sample container is maintained at the gap between the first and second heaters for sufficient time to bring the sample to the temperature of the gap between the third and fourth heaters, and wherein a characteristic of the sample and/or sample container is obtained in the detector (and such as fluorescence intensity, as in cl. 42) (pars. [0013,0042,0046,0059,0067,0068], for example).  With regard to claim 44, Ririe discloses that the sample is cycled through the first and second heaters, the third and fourth heaters, and the detector for 10 or more cycles (herein up to 50 cycles for PCR amplification) (pars. [0013,0035,0060], fig. 7, for example).  With regard to claim 66, one or both of the heaters in a pair is movable, and wherein the heaters are configured to enclose upon the sample container when it enters the temperature zone and to release the sample container as it exits the temperature zone (pars. [0011-0013], for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-57, as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Ririe in view of Cottingham (USPN 5,948,673) and Durand et al. (USPN 3,882,619), hereafter Durand, and Pankow (US 2008/0286150).
Ririe has been discussed above.
	Ririe does not disclose the sample container, as best understood in claims 45-57.
	Cottingham discloses a device or DNA amplification and assays (abstract).  Cottingham discloses a multi-layered sample container wherein each layer has a thickness of less than one millimeter, the multiple thin layers are adhered together to form a card comprising a sample container, wherein a central thin layer 42 comprises a sample containment cutout that forms a sample container when front 44 and rear 40 are applied to the central layer to form the assembled card, wherein the front thin layer 44 comprises a transparent window (by way of a transparent portion of the front adjacent to the sample container area; e.g. made of transparent CAB or TAC, as in cl. 36 wherein the entire front thin layer is transparent) that sits adjacent to the containment cutout (line 15, col. 9 – line 5, col. 10; lines 28-47, col. 11; col. 13, figs. 5-10, for example).  Cottingham further discloses application of the multi-layered sample container with a heated tray of a carrier and with a fluorometer (lines 29-67, col. 8, for example).  With regards to claims 49-52, Cottingham discloses a port cutout 26 in the front or rear thin film, a sealing strip 32 for sealing the port cutout and sealing the vent cutout as in cls. 50 and 52, and a port channel in the central layer wherein the port cutout and port channel align to form a port for adding liquid reagent, as well as a similar vent cutout 28 as in cl. 51 (lines 21-25, col. 5; col. 6 figs. 4-5, for example).  With regard to claim 53, Cottingham provides that each of the thin layers comprise identical peripheral cross-sections (figs.4&8, for example). 
	Durand discloses a sample tube device with clip means including lugs 235-238 providing slot cutouts for engaging with an instrument (abstract; columns 2-4, figures).
	Pankow discloses a sample card including absorbent and non-absorbent layers 104, 106 sandwiched between upper support layer 102 (thicker than the inner layers and “not thin” as claimed) providing access with cutouts and windows to the desired portions of the absorbent layer and lower support layer 108 (thicker than the inner layer and “not thin” as claimed) buttressing and securing layers 104/106 (pars. [0026-0033], figs. 1&2, for example).
	It would have been obvious to one of ordinary skill in the art to provide the sample container as claimed herein and as taught by Cottingham and Durand in order to provide a form to the sample container which is likewise suitable in DNA amplification and fluorescence assays therewith as also provided in Cottingham and wherein such a thin, multi-layered sample container provides for increased throughput with a multitude of sample/reaction wells in a compact space while also affording a secure and reliable mounting to the heating/detecting instrument by way of slot cutouts in any or all of the front, rear, and central thin layers.
	Examiner maintains that Durand provides slots in front, central, and rear portions as such engagement portions preside through and around the device.  However, if the device of Durand is not taken to include the slot in the front, central and rear areas, than such a modification would have been an obvious engineering design choice to one of ordinary skill in the art in order to provide securement in all portions of the container so as to provide further stability to the container when it is mounted/connected to the analytical/processing instrument, and wherein such modification is said to be an obvious engineering design choice for the reasons discussed above absent a showing of a criticality or unexpected results arising otherwise.
	Further, as in Pankow it would have been obvious to one of ordinary skill in the art to provide such support layers as in claims 55-57 in order to provide a buttressed arrangement which securably confines the card to both protect and encase the assay elements while maintaining access to the necessary windows/ports for sample/reagent application and visualization.



Response to Arguments
Applicant's arguments filed July 21st, 2022 have been fully considered but they are not persuasive.
With regards to claims 38-42, 44, and 66 rejected under 35 USC 102a1 as being anticipated by Ririe, Applicant traverses the rejection.
Examiner asserts that Applicant’s arguments are drawn to purported differences in processing methodology wherein such arguments are not persuasive as the claims are drawn to a device in which such processes are not necessitated and are not attributed patentable weight herein.  This is likewise seen with respect to the amended recitation “while the sample container remains stationary” as the claims are drawn to a device and do not necessitate or provide patentable weight so such processing.

The functionality of the recited shuttling motor in item (f) are drawn to capabilities of the shuttling motor and such recitations do not necessitate an active, order of operations that are required to be carried out.
As discussed above, Examiner reasserts that Ririe discloses an equivocally structured and arranged device, including the recited shuttling motor which is fully capable of those functionalities as set forth in item (f).

To the first two bullet points noted by Applicant, Examiner reasserts the following from the above body of the rejection –
Ririe discloses first and second heaters 25, 28 located on the platform in opposing orientations thereby creating a gap between the first and second heaters, third and fourth detectors 26, 27 located on the platform in opposing orientations thereby creating a gap between the third and fourth heaters (see figs. 5&6, for example).
Further, with respect to the third bullet point noted by Applicant, Examiner reasserts the following from the above body of the rejection –
Ririe discloses a shuttling motor that physically moves (herein, functionally capable of as the claims are drawn to a device and do not actively require the processes to be carried out) the platform between positions in which the sample container resides (i) within the gap between the first and second heaters, (ii) within the gap between third and fourth heaters, and (iii) adjacent to the detector (stepper motors 29, 31, and 44 collectively constitute a shuttling motor for carrying out items i-iii) (pars. [0035-0039,0042,0046,0049,0059], figs. 5&6,for example.

Further, with respect to the method of claim 41, Examiner notes the following –
As previously provided over claims 38-42, 44-57, and 66, the claims were rejected under 35 USC 112 b/2nd paragraph as providing unclear metes and bounds to the claims.
The relative arrangement of the sample container within the device for the sought operative embodiment remains indefinitely defined as amended herein.  Claim 38 merely lists the sample container as an item included in the device and not being located on the platform (as in item (b)), and the functional recitation with respect to the shuttling motor for moving the platform between positions in which the sample container resides is not sufficient for definitively placing the sample container at a place on the platform as such recitation is only drawn to functional capabilities of the motor.
This is maintained with respect to the amended claim 38 (and relied upon in amended claim 41), which recites “a sample container which is not located on the platform.”  This negative limitation merely provides an exclusion that remains to render the metes and bounds of the relative arrangement for the sought operative embodiment of the device (and the method as well, which relies on such sample container).
The metes and bounds remain indefinitely defined as an exclusionary recitation does not provide to bound and define the placement(s) afforded to and excluded by the claims with respect to the relative placement of the sample container for the operative embodiment sought.
Furthermore to this, and as seen in both of independent claim 38 and the method of claim 41 (including with respect to the amended, active step (b) of shuttling the platform…” the particular shuttling sought is indefinitely defined as the “positions in which the sample container resides” is indefinitely defined and the recitations (i), (ii), and (iii) remain unclear in the intended cooperative movement with respect to the shuttle and the sample container with respect to such elements.

Examiner asserts that Applicant provides that the sample container is not located on the platform.
By this, and as in step (b) of claim 41, the recited shuttling of the platform to positions (i), (ii), and (iii) is not merely a matter of moving the platform as moving of the platform alone would not accomplish these positions as the claims provide the sample container is not located on the platform such that a movement of the platform to position (i) does not necessitate that the sample container has moved coincidently therewith to also arrive at that position, and likewise with respect to positions (ii), (iii).
This calls back to the prior issues of indefiniteness in the claims and where the sample container is relatively located within the device so as to be accessible by all of the recited gaps and adjacent the detector as claimed.  
What holds the sample container so that the sample container can be moved to the different positions, while the sample container itself is maintained stationary during the movements?


Examiner notes that Applicant’s figures and specification appear to provide the sample container on a rotating arm, which may rotate and access an opening, progressively moving therein to be presented within the gap coincident with the first/second heaters, and then within the gap coincident with the third/fourth heaters.
However, showing of the detector as well as the platform which both provides for the accessing of the first/second heater gap, third fourth heater gap and the detector, is not clearly shown in the drawings.
The structural constitution of the platform for such accessing of both the heating elements and the detector is also not clearly seen and also does not appear to be merely drawn to a base plate, wherein Applicant’s platform may be defined by a collective structuring given the upstanding and orthogonal nature of the device connections and components as seen in figure 8 (wherein the prior schematic-type drawings do not offer a particular showing to the platform for the claimed, operative embodiment sought).
To this end, a Drawings objection is provided above in the body of the action.

Further, and in view of the amendments to the claims, Examiner asserts that a subsequent rejection of claims 41 and 42 under 35 USC 112 b/2nd paragraph is provided.
As discussed above in the body of the action, while step (a) provides for placing a sample in the sample container of the device of claim 38, amended step (b) and the remaining portions of the claim rely on the structural elements of the platform and the various heaters and detector recited therein, wherein such structural elements are not positively provided.
Step (a) merely provides the sample container of device 38.  
Herein, it appears that Applicant is missing a step(s) of providing the device in its entirety for the remaining structural elements that are relied upon in amended step (b).

By this, claim 41 (and dependent claim 42) are maintained as rejected under 35 USC 102a1 as being anticipated by Ririe, in which Ririe provides to disclose the recited method of claim 41 in as much as required and understood herein, wherein Applicant’s particular arguments to the differences in purported methodology are unpersuasive as such processes are not particularly required in the manner asserted by Applicant given the present indefinite nature of the method of claims 41 and 42. This is seen through pars. [0013,0042,0046,0049,0059,0067,0068] which detail the shuttling from first/second heaters, third/fourth heaters (within thermocyling subassembly 12), and adjacent the detector (within fluorimeter subassembly 38)
 It is separately noted that the method of claim 41 (and step b, in particular) is not predicated on a being carried out with respect to a stationary sample carrier.

As such, the claims are maintained rejected under 35 USC 102a1 as being anticipated by Ririe.
Further, the remaining claims 45-57 under 35 USC 103 are maintained rejected for the reasons discussed above in the body of the action as there are no such deficiencies in Ririe as seen above.

With regards to claims 45-57 rejected under 35 USC 112 b/2nd paragraph, Examiner notes Applicant’s amendment to remove the noted antecedent basis issue in the claims, however, Applicant did not reconcile the remaining, prior-discussed issues of indefiniteness within the claims.  By this, claims 45-57 remain rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above in the body of the action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798